Citation Nr: 1327739	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to October 1979.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  The Veteran appealed, and in January 2012, the Board denied the claim.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2012 decision.  That same month, the Court issued an Order vacating the January 2012 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disorder due to his service.  He has stated that he did not have any specific trauma to his back during service, but that he had a gradual onset of low back symptoms.  

In October 2006, the Veteran filed his claim for service connection for a low back disorder.  In August 2007, the RO denied the claim.  The Veteran appealed, and in January 2012, the Board denied the claim.  

In its decision, the Board noted the following: the Veteran had been treated for low back pain during service, in 1977.  During his separation examination, in July 1979, he indicated that he had recurrent back pain.  However, his spine was clinically evaluated as normal.  The earliest post-service medical evidence of back symptoms was dated in April 1991.  In May 1993, the Veteran was diagnosed with degenerative disc disease.  A VA spine examination report, dated in June 2007, showed that the Veteran reported that he had been superintendent of a radar operations branch during service, and that following separation from service, he had worked as an air conditioning and heating contractor and instructor.  The diagnosis was lumbar degenerative disease.  The examiner concluded that the Veteran's obesity contributed to his low back condition, that degenerative changes to the spine  would not be unexpected as a part of the natural aging process, and that these processes are accelerated in obese individuals.  Given all of the factors, the examiner concluded that the Veteran's low back disorder "'whatever the origin is,' is less likely than not due principally to his military service."  The Board therefore denied the claim, finding that the Veteran's low back disorder was not related to his service.  

The appellant appealed to the Court.  In March 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2012 decision.  That same month, the Court issued an Order vacating the January 2012 Board decision.  

A review of the Joint Motion shows that it was agreed that the June 2007 VA opinion is inadequate, "[B]ecause there is no requirement that Appellant's military service be the 'principle' cause of his back disorder, as the examiner opined."  The Joint Motion further noted that all that was required was that the appellant show that an injury or disease resulting in disability was incurred coincident with active service.  Citing 38 C.F.R. § 3.303(a).  The Joint Motion stated that the claim was remanded, "[F]or the Board to provide Appellant an adequate medical examination addressing whether his back disorder is related to his military service."  

Given the foregoing, on remand, the RO/AMC should afford the Veteran a new VA spine examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record any outstanding VA or private medical evidence since March 2012 that the RO/AMC determines exists and/or that the Veteran reasonably identifies.  

2.  The Veteran should be scheduled for an examination of his spine, in order to ascertain the nature and etiology of any low back disorder found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current low back disorder found was incurred in or caused by the Veteran's active duty service.  

If the examiner cannot express the requested opinion, he/she should explain the reasons therefor.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012)



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


